Case 1:20-cv-01449-LPS Document 8-11 Filed 03/05/21 Page 1 of 3 PageID #: 261




                  EXHIBIT 11
      Case 1:20-cv-01449-LPS Document 8-11 Filed 03/05/21 Page 2 of 3 PageID #: 262

3/4/2021                                                                   HOMEEASY


                                         HOME             GROUP    BRAND              SALES              NEWS               JOIN US                简 EN




                                                          GLOBAL MARKETING



    India
    E-mail：simon.shan@home-easy.net
    Add.：No. 10/10, Chakrapani Road,
    Narasingapuram, Guindy, Chennai 600032
                                                      4
    China Shunde
    Email：h.e@homeeasy.net
    Add.：201 #Building #1, Tianfulai II, No.37
    Changbao West Road, Ronggui, Shunde, Foshan,
    Guangdong, P.R.China
                                                      5
                                                                           The American company was established in Fairfield, New Jersey



                                                      6
    USA                                                                    in 1949 and has been manufacturing and selling a variety of air
    Email：vincent@homeeasy.net                                                                 conditioning products.
    Add.：1275 Bloomfield Ave,Building16, Fairfield,
    NJ 07004




                                                                  PARTNER




www.homeeasy.net/#/sales                                                                                                                                 1/2


                                                                                                                                    Exhibit 11, Page 1
      Case 1:20-cv-01449-LPS Document 8-11 Filed 03/05/21 Page 3 of 3 PageID #: 263

3/4/2021                                                                                    HOMEEASY

HOMEEASY INDUSTRIAL CO.LTD                                                Subsidiary Website                        Hotline


ADD：No.1 201 of Tianfulai International Industrial City, Ronggui    American companies                              American Service Hotline
Rongli Neighborhood Committee, Shunde District, Foshan City         www.emersonquietkool.com

P.C：528305                                                          India company
                                                                                                                         1-844-801-8880
                                                                    www.braydenworld.com
E-mail：h.e@homeeasy.net                                                                                             China Service Hotline
                                                                    Geektechnology company
contact us                                                          www.geektechnology.com/
                                                                                                                         400-967-2568



Copyright© 2019 HOMEEASY INDUSTRIAL CO.LIMITED粤ICP备19022491号       User Agreement   Privacy Policy   Terms of use




www.homeeasy.net/#/sales                                                                                                                             2/2


                                                                                                                                Exhibit 11, Page 2
